 545305 NLRB No. 59CONSOLIDATION COAL CO.1All following dates are in 1990 unless otherwise indicated.Consolidation Coal Company and United MineWorkers of America, District 31. Case 6±CA±22561November 7, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 7, 1991, Administrative Law Judge RichardH. Beddow Jr. issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed limited exceptions and an
answering brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Con-
solidation Coal Company, Pittsburgh, Pennsylvania, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Furnish the Union with all information re-quested by the Union's letter dated January 5, 1990,
and the information requested by the Union in items
2, 5, 6, and 7 of its letter dated January 22, 1990.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in goodfaith with the Union, United Mine Workers of Amer-
ica, as the exclusive bargaining agent of our employees
in the appropriate bargaining unit by failing and refus-
ing to furnish the Union with certain requested infor-
mation, which was necessary and relevant to the
Union's performance of its function as the exclusive
bargaining agent of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed to them in Section 7 of the
National Labor Relations Act.WEWILL
furnish to the Union all information re-quested by the Union's letter dated January 5, 1990,
and the information requested by the Union in items
2, 5, 6, and 7 of its letter dated January 22, 1990.CONSOLIDATIONCOALCOMPANYSuzanne C. McGinis, Esq., for the General Counsel.Darriel L. Fassio, Esq. and Anthony J. Polito, Esq., of Pitts-burgh, Pennsylvania, for the Respondent.Barbara Evans Fleischauer, Esq., of Fairmont, West Vir-ginia, for the Charging Party.DECISIONSTATEMENTOFTHE
CASERICHARDH. BEDDOWJR., Administrative Law Judge. Thismatter was heard in Pittsburgh, Pennsylvania, on February 11
and 12, 1991, on a consolidated record with Case 6±CA±
22722. By order dated March 6, 1991, the proceedings were
severed and subsequently briefs were filed by Respondent
and the General Counsel. The proceeding is based upon a
charge filed March 22, 1991,1by United Mine Workers ofAmerica, District 31. The Regional Director's complaint
dated December 21 alleges that Respondent, Consolidation
Coal Company of Pittsburgh, Pennsylvania, violated Section
8(a)(1) and (5) of the National Labor Relations Act by fail-
ing and refusing to furnish the Union with certain informa-
tion needed by the Union to police and enforce the parties'
collective-bargaining agreement. 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The portions of art. II relevant to this proceeding are as follows:A. Non Signatory Operations1. Except as modified in Section C, the first three out of everyfive new job openings for work of a nature covered by this
Agreement at any existing, new, or newly acquired non-signa-
tory bituminous coal operation of the Employer shall be filled
by classified laid off employees on the panels of the Employer's
operations covered by this agreement. If the newly acquired or
non-signatory operation has a panel of laid-off employees estab-
lished pursuant to a valid collective bargaining agreement, those
individuals shall first be recalled before this section applies.C. Coordination Of Employment Obligations Under the JOBSProgramAt those locations where the Employer hereto is the lesse- li-censee of another employer which is also party to the obliga-
tions of Article II, the Employer hereto shall first honer the hir-
ing obligation to which it should be bound as a result of the les-
sor-licensor's agreement with the Union. Thereafter, and at all
other locations covered by this Article, the Employer hereto
shall follow the obligations of Section A and B above.D. Employer-Wide Panel Rights to Signatory OperationsEach Employer also agrees to extend employer-wide panelrights to its signatory operations pursuant to Article XVII. Ac-
cordingly, within forty-five (45) days of the effective date of the
Agreement, a laid-off employee may revise his panel form for
any purpose, in addition to his annual right of revision under
Article XVII (d).3Juliana Mining Company was incorporated in 1976. The Unionbelieves Juliana Mining Company to be a wholly owned subsidiary
of Vebe International Inc., and an affiliate of King Knob.Upon review of the entire record in this case and from myobservation of the witnesses and their demeanor, I make thefollowingFINDINGSOF
FACTI. JURISDICTIONRespondent is engaged in the mining and nonretail coal atfacilities in Pennsylvania and West Virginia. It annually
ships goods valued in excess of $50,000 from its location to
points outside those States and and it admits that all times
material it has been an employer engaged in operations af-
fecting commerce within the meaning of Section 2(2), (6),
and (7) of the Act. It also admits that the Union is a labor
organization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
Respondent is and has been a signatory to collective-bar-gaining agreements between the Bituminous Coal Operators
Association (BCOA) and the International Union. The agree-
ment negotiated in 1988 is effective from February 1, 1988,
to January 31, 1993. B. R. Brown, president of Respondent,
was the chief negotiator for the employers' association.The production of bituminous coal involves the depletionof resources at work locations, and because various mining
arrangements can adversely impact on job security, the
Union's main objective in the 1988 negotiations was to se-
cure a provision that would offer protection to laid-off min-
ers. Consequently, for the first time, the agreement included
a provision entitles ``Article II, Job Opportunity and Benefit
Security (JOBS)'' wherein the Union's concerns about job
security are expressly recognized.2In effect, the contract provides that employees laid offfrom Respondent's operations have the right to complete
panel forms requesting re-employment to any job for which
he or she is qualified at other mines of Respondent. The
panel forms are then retained by Respondent and the Union.The contract also covers the operation of all coal lands andcoal preparation facilities held by the signatory, its subsidi-
aries and affiliates, whether in operation at the time of the
contract execution or at any time thereafter. The contract also
bars the leasing or licensing of coal lands, coal production,
or preparation facilities to avoid the application of the con-
tract, and the licensing of coal lands if such licensing results
in the loss of bargaining unit work.On May 24, 1989, the Charleston Gazette published an ar-ticle regarding Respondent's receipt of the governor's award
for excellence in exporting from the Governor of West Vir-
ginia. Wolfpen Knob Development, ``a joint venture mine,''
was listed among Respondent's West Virginia mines partici-
pating in the coal exporting market. In June 1989, after
learning of the article, the Union requested names, job titles,
and dates of hire for all employees at Respondent's Wolfpen
Knob operation. In July 1989, Respondent's Pittsburgh head-
quarters responded that Wolfpen had no operations.Union Vice President Jerry Miller initiated investigationinto the Wolfpen Knob Development Company operation and
its relationship to Respondent. Through various deeds and
other records obtained from the local county courthouses in
West Virginia, the Union learned that in 1975 Respondent
and King Knob Coal Co., Inc., a signatory to several pre-
1988 agreements, arranged to jointly own a 500 acre tract of
coal in the Holly district of Webster County, West Virginia
and a leasehold estate in 21 parcels of coal in Webster and
Braxton Counties in West Virginia and that in September
1978, Respondent granted King Knob a one-half interest in
the coal in certain land in the Holly district.In 1980, Wolfpen Knob, a wholly owned a subsidiary ofRespondent, was incorporated and shortly thereafter, in June
1981, Respondent assigned its interest in the land jointly
owned with the King Knob to Wolfpen Knob. During the
same timeframe, King Knob granted its interests in the Holly
district land to Juliana Mining Company (JMC); For this
land, then valued at about $405,000, Juliana Mining paid
King Knob the sum of $10.3As a result of these transactions, the land once owned byRespondent and King Knob, at a time when both companies
were signatory employers, was transferred to Wolfpen Knob
and JMC, neither of which were, or are, signatory to any
contract with the Union. Thereafter, Juliana Mining Com-
pany and Wolfpen Knob created Juliana Coal Company, as
a so-called ``joint venture,'' and Julian Coal Company began
surface mining operations and a coal preparation plant on
land near Erbacon in the Holly district, utilizing the services
of unrepresented employees.By letter dated January 5, 1990, the Union requested sev-eral mining contracts between King Knob and Respondent,
and an operation agreement dated September 26, 1975, be-
tween King Knob and Respondent for the joint exploration,
development and operation of certain coal lands in Webster
and Braxton Counties of West Virginia. By letter dated Janu-
ary 22, 1990, the Union also requested the following infor-
mation:1. The relationship between Respondent andWolfpen; 547CONSOLIDATION COAL CO.2. The relationship including financial and oper-ational control among Wolfpen Knob, JMC and Julian
Coal Company;3. The date that Juliana Coal Company commencedoperations at its operating location near Erbacon;4. An account of the nature of the operation doingbusiness as Juliana Coal Company.5. The identities of the officers, directors, managers,and supervisors of Juliana Coal Company; and the iden-
tities of any of those who hold positions with Respond-
ent or its subsidiaries and affiliates.6. The number of bargaining unit employees em-ployed at the various sites at Erbacon, West Virginia
and the names of their employer; and,7. The identities, dates of hire and job titles of bar-gaining unit employees at the Erbacon sites, and an in-
dication of which bargaining unit employees were laid
off UMWA members, and a listing of all laid off
UMWA Consol employees to whom offers of employ-
ment were extended.By letter of February 21, Respondent informed the Unionthat the reported article in the Charleston Gazette was inac-curate and Wolfpen had no operations. Nevertheless, Re-
spondent answered questions (1), (3), and (4) above and as-
serted, in substance, that Wolfpen is a passive development
company that supplied money to Juliana Mining Company
and that Juliana Mining Company is the operation company.
Respondent claims that it had no information concerning
items (5) and (7) and the employees, supervisors, managers,
officers, or directors of Juliana Coal Company, and was un-
able to compare them to any other list of names.Miller had already contacted the Governor's office to in-quire as to the source of the information in the Gazette arti-
cle and on February 13, the commissioner of West Virginia's
Department of Energy provided Miller with a press release
which had been submitted to the Governor's office by the
Respondent. The asserted ``inaccurate'' pertinent language
was reported exactly as worded by Respondent itself.By letter dated March 21, the Union renewed its informa-tion request to Respondent and by letter dated March 28, Re-
spondent against advised the Union that neither Respondent
nor Wolfpen Knob has a Wolfpen mine near Erbacon, West
Virginia, and asserted that it could not understand how a
claim of any hiring obligation could be asserted against
Wolfpen. In answer to the information request of January 5,
Respondent asserted that the contracts and agreements with
King Knob were not relevant, however, by letter dated April
24, the Union explained the basis for its belief that Wolfpen
has a hiring obligation and explained the relevance with King
Knob. The Union also renewed its request that Respondent
provide information requested on January 5 and 22 and by
letter dated May 22, Respondent again refused to provide
further information.Respondent admits that Wolfpen Knob is a wholly ownedsubsidiary of Consol and that Wolfpen Knob is entitled to
and receives 50 percent of the coal which is mined at the
Erbacon mine site which is the subject of District 31's in-
quiries. It asserts, therefore, that it properly took credit for
the Wolfpen Knob portion of the coal produced from the
Erbacon site in reporting sales on the export market in its
press release.Respondent also points out that its regional vice presidentof mining, Darrel Auch, testified that Wolfpen Knob ``does
not mine any of the coal at the Erbacon mine site'' but in-
stead, Wolfpen Knob has an agreement with Juliana Mining
Company to develop coal properties and that Juliana Mining
Company is the operator of the mine located at Erbacon,
West Virginia; that Wolfpen Knob shares half the cost of
mining coal at the Erbacon site based on cost figures pro-
vided to it, by Juliana Mining and, in return, received half
of the coal that is mined; that Juliana Coal Company oper-
ates the mine and employees the employees and that in re-
turn for its service as the operator of the mine, Juliana re-
ceived a management fee.Auch also testified that his technical assistant, John Mor-gan, travels to the Erbacon site approximately once a month
and spends approximately 4 hours on each trip, to check on
mining projections and techniques and the accuracy of the
cost and tonnage information that is being provided by Juli-
ana Mining Company. Auch said he had only been to the
Erbacon site on two or three occasions in 5 years and on
those occasions he was merely checking on the mining tech-
niques and mining projections that had been made by Juliana
Mining Company.III. DISCUSSIONThe Respondent contend that the General Counsel hasfailed to show the necessity and relevancy to the union col-
lect-bargaining function of the information requested by the
Union and also has failed to establish even a ``reasonable be-
lief'' that Respondent and King Knob were operation as a
single employer, arguing that the Union had only a ``sus-
picion,'' insufficient to justify its request, citing BohemiaInc., 272 NLRB 1128 (1984), a case also cited by the Gen-eral Counsel.As summarized in the General Counsel's brief, it is wellestablished that an employer must comply with a union's re-
quest for information that will assist the union in fulfilling
its responsibilities as the employees' statutory representative
as part of its duty to bargain in good faith, NLRB v. AcmeIndustrial Co., 385 U.S. 432 (1967); Detroit Edison v.NLRB, 440 U.S. 301, 303 (1979), including information rel-evant to both contract administration and contract negotia-
tion, Leland Stanford Jr. University, 262 NLRB 136, 139(1982), enfd. 715 F.2d 473 (9th Cir. 1983).The standard applied in determining relevancy in these cir-cumstances requires that the information requested have
some bearing on the issue for which the information is re-
quested and be of probable or potential relevance to the
Union's duties. Pfizer, Inc., 269 NLRB 916, 918 (1984).As stated in Bohemia, supra, a union must generally estab-lish the relevancy of information regarding an employer's
potential single employer or alter ego relationship with an-
other entity. This burden was applied in Maben EnergyCorp., 295 NLRB 149 (1989), a case similar to the instantcase, inasmuch as it involved an information request by the
United Mine Workers pursuant to article II of the 1988
agreement. There, the Board found that where a union seeks
information to establish an alter ego or single employer rela-
tionship, it is not required to prove the existence of such a
relationship, rather, it is sufficient ``that General Counsel has
established that the union had an objective factual basis for 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to abelieving'' that one entity is an ``alter ego or single em-ployer'' of the other.Here, I am persuaded that the Union is shown to haveclear objective basis for its request for information.Under West Virginia law a joint venture is defined as anassociation to carry out a single business pursuit for profit
(an admitted purpose of the agreement between Wolfpen
Knob and Juliana Mining), for which purpose money, prop-
erty, efforts, skill, and knowledge are combined. Price v.Halstead, 355 Southeast 2d 380, 383 (W.Va. 1987). Jointventurers have a duty of mutual disclosure which arises from
the fiduciary relationship of the contracting parties. This duty
of disclosure requires a frank and full disclosure of any in-
formation within each person's possession or knowledge re-
garding the value of the interest. Yost v. Cricher, 72 South-east 594, 595 (W.Va 1911). Accordingly, it is clear that Re-
spondent has a right to information concerning the Wolfpen
Knob venture and it can not avoid any cocommitant right by
the Union to this information by asserting a lack of knowl-
edge. Thus, even if those who processed the Union's request
for information had no direct knowledge about the sought in-
formation, they had the duty to seek out that data, acquiring
it from the operating company, Juliana Coal Company, if
necessary.The record shows that Respondent had actual knowledgeof the identity of Juliana Coal Company's president and mine
superintendent, Paul Goode, and Respondent knows the num-
ber of employees at the Erbacon site, information which is
supplied so Respondent can ascertain a labor figure for use
in a cost statement prepared for the Erbacon operation other.
Otherwise, I find it to be inherently unbelievable that Re-
spondent would make a commitment of lands and fund in the
manner shown in the various public document set forth
above and not avail itself of information necessary to protect
its interest an to fulfill its duty to protect the interest of its
stockholders.In summation, it appears that the Respondent sought toavoid answering the Union's information request by assert-
ing, in substance, that Wolfpen Knob is a passive develop-
ment company supplying money with Juliana Mining and
that Juliana Coal Mining is the operating company. The
Union was justified in disputing this apparent ``brush-off''
because Respondent represented to the government of West
Virginia that the Wolfpen Knob operation was among its
mines participating in the coal export market in 1988, and
because the operation is listed on various public documents
as Julian Mining and Wolfpen Knob, a ``joint venture''
doing business as Juliana Coal Company.Otherwise, information requested by the Union appears tobe relevant and useful to the Union to ascertain the relation-
ship of possible single employer or alter ego entities and to
determine whether the employer has breached a contractual
provision or is unlawfully avoiding its obligation to bargain
or apply contractual terms relative to article II of the 1988
agreement. As noted by the General Counsel, Respondent's
chief executive officer negotiated the 1988 agreement andtherefore Respondent is specifically aware of the article II
rights of laid-off miners to hold three out of every five jobs
at any bituminous operations of the Employer.'' This is spe-
cifically related to the information Respondent has failed to
provide and, accordingly, I find that the Respondent is shownto have violated Section 8(a)(1) and (5) of the Act as al-leged.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce as al-leged.2. The Union is a labor organization as alleged.
3. The Respondent has failed and refused to bargain ingood faith with the Union by failing and refusing to furnish
the Union with certain requested information, as described in
the above decision, which was and is necessary and relevant
to the Union's performance of its function as the exclusive
bargaining agent of the unit employees in violation of Sec-
tion 8(a)(1) and (5) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, it is recommended that the Respondent be ordered
to cease and desist therefrom and to take the affirmative ac-
tion described below which is designed to effectuate the poli-
cies of the Act.With respect to the necessary affirmative action, it is rec-ommended that Respondent be ordered to cease and desist
from engaging in such conduct or like or related conduct, to
turn over to the Union the requested information described
above, and to post the attached notice.Otherwise, in this specific proceeding, it is not consideredto be necessary that a broad order be issued.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Consolidation Coal Company, Pittsburgh,Pennsylvania, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith with theUnion, United Mine Workers of America, by failing and re-
fusing to furnish the Union with certain requested informa-
tion, as described in the above decision, which was and is
necessary and relevant to the Union's performance of its
function as the exclusive bargaining agreement agent of unit
employees.(b) In any like or related manner interfering with, restrain-ing, or coercing their employees in the exercise of the rights
guaranteed to them in Section 7 of the National Labor Rela-
tions Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish the Union with the requested information asdescribed in the above decision.(b) Post at its facilities in West Virginia copies of the at-tached notice marked ``Appendix.''5Copies of the notice, on 549CONSOLIDATION COAL CO.Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''forms provided by the Regional Director for Region 6, afterbeing signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.